Citation Nr: 1634669	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  07-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for syncope, claimed as a seizure disorder.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION


The Veteran served on active duty in the United States Army from October 1975 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing in January 2011 before the undersigned Veterans Law Judge.  

The Board remanded the issues in April 2011 to afford the Veteran a VA examination and nexus opinion.  The claims were remanded again in December 2013 for additional development.  There was substantial compliance with the remand directives; however, in February 2016 the Board sought an expert medical opinion to fully develop the Veteran's claim for service connection for a seizure disorder.  Additional evidence has been received since the prior Board remand, and though additional delay is unfortunate, another remand is necessary to fully develop the Veteran's claims prior to adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In his May 2011 VA examination, the Veteran reported a previous hospitalization for seizures at the DCH Medical Center in Tuscaloosa in May 2010.  The records of this hospitalization are not associated with the claims file.  In June 2016, the RO received medical treatment records furnished by the Social Security Administration; several treatment notes from DCH Medical Center, dated 2001 to 2002, were contained in these records.  On remand, these records should be obtained.  DCH records included treatment notes for the Veteran's knee complaints as well as complaints associated with his seizure disorder.  Request that the Veteran identify all private treatment for his blackout spells/syncope/ seizures and attempt to obtain these records with his assistance.  Also obtain updated VA treatment records and associate them the claims file.

In February 2016, the Board requested an advisory medical opinion regarding the nature and etiology of the Veteran's fainting spells.  The provider opined that the Veteran most likely suffered from syncope.  The provider opined that the in-service etiology of the Veteran's in-service syncopal episodes was likely dehydration.  The provider speculated that, based on the evidentiary record, his current symptoms might be due to orthostatic hypotension or could be psychogenic in origin.  The Board finds that the advisory medical opinion implicitly suggests an in-person medical examination of the Veteran is warranted to determine the nature and etiology of his syncopal episodes.   As such, he should be scheduled for a new VA examination on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes and associate them with the claims file; continue to associate updated records with the file until the case is recertified to the Board.

2.  Request that the Veteran identify all private treatment for his blackout spells/syncope/seizures and his right and left knees and attempt to obtain these records with his assistance.  In particular, attempt to obtain records from DCH Medical Center in Tuscaloosa. 

3.  Invite the Veteran to submit lay statements from himself as well as from others who have first-hand knowledge of his in-service and post-service syncope, right knee and/or left knee symptoms.  He should be afforded a reasonable time to submit this evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his syncopal episodes.  The examiner must review the Veteran's claims file.  All appropriate tests should be conducted and the following inquiries should be addressed:

(a) Is the Veteran's syncope a manifestation of orthostatic hypotension, of vascular origin, associated with the nervous system, of psychogenic origin, or of some other etiology?

(b)  Is it at least as likely as not the Veteran's syncope is secondary to his substance abuse, dysthymia, or hypertension?

(c)  Is it at least as likely as not that the disease manifested by the Veteran's current syncopal episodes had onset concurrent with service?

(d)  Is it at least as likely as not that the disease manifested by the Veteran's current syncopal episodes is related to active service?

In offering these assessments, please acknowledge and discuss whether the Veteran's disability manifested by syncope has been recurrent since service.

Full rationale should be provided for any opinions provided.  The examiner should cite appropriate medical treatise literature, if appropriate. 

5.  Then, after taking any additional development deemed appropriate, readjudicate the claims of service connection for right knee disability, left knee disability and for a disability manifested by syncope, to include a seizure disorder, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

